Citation Nr: 1101595	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  05-40 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for a 
duodenal ulcer disorder.  

2.  Entitlement to service connection for a chronic skin disorder 
to include dermatitis claimed as the result of Agent Orange 
exposure.  

3.  Entitlement to service connection for a chronic skin disorder 
to include post-operative left arm and back sebaceous cysts 
residuals claimed as the result of Agent Orange exposure.  

(The issues of the Veteran's entitlement to service connection 
for chronic hypertension, chronic hypothyroidism, a chronic 
gastric ulcer disorder, a chronic acquired psychiatric disorder, 
and chronic epilepsy are the subjects of a separate decision by 
the Board of Veterans' Appeals.)  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1968.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) which, in 
pertinent part, determined that new and material evidence had not 
been received to reopen the Veteran's claim of entitlement to 
service connection for a duodenal ulcer disorder and denied 
service connection for both dermatitis and post-operative left 
arm and lower back sebaceous cyst residuals.  In February 2008, 
the Board, in pertinent part, remanded the issues of whether new 
and material evidence has been received to reopen the Veteran's 
entitlement to service connection for duodenal ulcer disease and 
service connection for both dermatitis claimed as the result of 
Agent Orange exposure and arm and back sebaceous cysts claimed as 
the result of Agent Orange exposure to the RO for additional 
action.  

The issues of service connection for a chronic ulcer disorder to 
include a duodenal ulcer disorder, a chronic skin disorder to 
include dermatitis, and chronic left arm and lower back sebaceous 
cyst residuals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

FINDINGS OF FACT

1.  In August 2002, the RO denied service connection for a 
duodenal ulcer disorder as the claimed disorder was not shown 
during active service.  The Veteran was informed in writing of 
the adverse decision and his appellate rights in August 2002.  
The Veteran did not submit a notice of disagreement with the 
adverse decision.  

2.  The documentation submitted since the August 2002 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim when considered with 
previous evidence of record.  


CONCLUSION OF LAW

The August 2002 rating decision denying service connection for a 
duodenal ulcer disorder is final.  New and material evidence 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for a duodenal disorder has been presented.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens and remands the Veteran's 
claim of entitlement to service connection for a chronic duodenal 
ulcer disorder.  Therefore, no discussion of the VA's duty to 
notify and assist is necessary.  

Generally, absent the filing of a notice of disagreement (NOD) 
within one year of the date of mailing of the notification of the 
initial review and determination of a Veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon the 
same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).  

I.  Prior RO Decisions

In May 1981, the RO denied service connection for chronic 
duodenal ulcer disease as the claimed disorder was not shown 
during or proximate to active service.  In June 1981, the Veteran 
was informed in writing of the adverse decision and his appellate 
rights.  He did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be 
briefly summarized.  The Veteran's service treatment records do 
not refer to chronic duodenal ulcer disease.  A May 1970 upper 
gastrointestinal series from A. F. L., M.D., conveys that the 
Veteran was diagnosed with a duodenal ulcer and a sliding hiatal 
hernia of the stomach.  In his February 1978 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
Veteran asserts that he sustained chronic "stomach ulcers since 
1971."  The report of a March 1978 VA examination for 
compensation purposes states that the Veteran was diagnosed with 
chronic duodenal ulcer disease.  A July 1980 VA hospital summary 
states that the Veteran was diagnosed with peptic ulcer disease 
with gastric outlet obstruction.  

In April 2002, the Veteran sought to reopen his claim of 
entitlement to service connection for a chronic duodenal ulcer.  
In August 2002, the RO again denied service connection for a 
duodenal ulcer disorder as the claimed disorder was not shown 
during active service.  The Veteran was informed in writing of 
the adverse decision and his appellate rights in August 2002.  
The Veteran did not submit a NOD.  

The additional evidence considered by the RO in reaching its 
August 2002 rating decision may be briefly summarized.  The 
report of a November 2001 VA examination for compensation 
purposes states that the Veteran was diagnosed with gastric ulcer 
residuals and partial gastrectomy residuals.  


II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2010) states, in 
pertinent part, that:
New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated on what constitutes "new and material evidence."  
New evidence is not that which is cumulative of other evidence 
already present in the record.  In determining whether new and 
material evidence has been submitted, the Board must consider the 
specific reasons for the prior denial.  Evans v. Brown, 9 Vet. 
App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence submitted since the August 2002 RO decision denying 
service connection for a duodenal ulcer disorder consists of VA 
clinical and examination documentation; private clinical 
documentation; the transcript of a March 2006 hearing before a VA 
hearing officer; and written statements from the Veteran.  In an 
undated written statement received in March 2007, the Veteran 
advanced that he "had a nervous stomach ulcer discovered that 
without doubt was a product of my time in Vietnam."  A May 2010 
written statement from A. A., M.D., conveys that "it is as least 
as likely as not that [the Veteran] suffered from gastric ulcer 
disease within one year of his separation from the Army."  The 
Board finds that the Veteran's undated written statement and Dr. 
A.'s written statement constitute new and material evidence in 
that they are of such significance that they raise a reasonable 
possibility of substantiating the Veteran's claim when considered 
with the previous evidence of record.  As new and material 
evidence has been received, the Veteran's claim of entitlement to 
service connection for a duodenal ulcer disorder is reopened.  
ORDER

The Veteran's application to reopen his claim of entitlement to 
service connection for a duodenal ulcer disorder is granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for a chronic ulcer disorder to 
include a duodenal ulcer disorder is to be determined following a 
de novo review of the entire record.  

In an August 2009 Joint Motion for Remand pertaining to several 
issues including the Veteran's entitlement to service connection 
for a chronic gastric ulcer disorder, which are the subjects of a 
separate decision by the Board, the Parties indicated that there 
was relevant VA clinical documentation which had not been 
associated with the claims files.  The Joint Motion directed that 
the Board should request "additional outpatient treatment 
records for the Appellant for the years 2000 to 2002 from the VA 
medical facilities located in San Juan, Puerto Rico."  The Board 
also notes that the Veteran reported in a July 2002 statement 
that he was hospitalized by VA for his ulcer disability in 1976 
or 1977.  

The VA should obtain all relevant VA and private clinical 
documentation which could potentially be helpful in resolving the 
Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Such an examination 
was already requested in the other remand of today's date.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of VA inpatient and 
outpatient treatment records pertaining 
to the Veteran that are dated in 1976 
and 1977.  

Associate with the claims folder copies of 
all VA clinical documentation pertaining to 
the Veteran's treatment from December 31, 
1999, to December 31, 2002, including that 
provided at the San Juan, the Commonwealth 
of Puerto Rico, VA medical facilities.  

Also associate with the claims folder VA 
clinical documentation pertaining to the 
Veteran's treatment from July 21, 2009.   

If no additional documentation is 
located, a written statement to that 
effect should be prepared and 
incorporated into the record.  

2.  After the VA gastrointestinal 
examination is completed in accordance with 
the other remand of today's date, then 
adjudicate the Veteran's entitlement to 
service connection for a chronic ulcer 
disorder to include a duodenal ulcer 
disorder on a de novo basis and 
readjudicate the issues of service 
connection for both a chronic skin disorder 
to include dermatitis claimed as the result 
of Agent Orange exposure and a chronic skin 
disorder to include post-operative left arm 
and back sebaceous cyst residuals claimed 
as the result of Agent Orange exposure.  If 
the benefits sought on appeal remain 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


